FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 06/27/2022 is acknowledged.
Claims 2-4, 6, and 8-11 are examined.
Drawings
The drawings received on 06/27/2022 are accepted.
Claim Objections
Claim 2 is objected to because of the following informalities: “wherein the step of fabricating one or more segments comprises fabricating at least one segment” appears to be an error for -- wherein the step of fabricating the one or more segments comprises fabricating at least one segment of the one or more segments--.  Appropriate correction is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3, 6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boardman et al (US 2009/0111063).
In re Claim 2:  Boardman teaches a method of optimizing a premix fuel nozzle (Figs. 3B, 7-8) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), the premix fuel nozzle comprising a burner tube (175, Fig. 3B similarly in Fig. 7) having an internal wall (see Figs. 3B/7), an open internal volume (for 405) having a length extending between an upstream end and a downstream end of the burner tube (see Figs. 3B/7), a longitudinal axis (200), and a cross-sectional area perpendicular to the longitudinal axis (see Figs. 3B/7), the method comprising the steps of: 
(a) fabricating a nozzle tip, comprising the steps of

    PNG
    media_image1.png
    575
    484
    media_image1.png
    Greyscale

(i) fabricating an outer body (350) having an outer body external face (downstream end of 350) facing the downstream end of the burner tube (see Figs. 3B/7), said outer body external face having a smaller cross-sectional area than the cross-sectional area of the burner tube (see Figs. 3B/7); and
(ii) fabricating one or more segments (360 in Figs. 3 and 8) radiating radially outwardly toward the internal wall of the burner tube from said outer body (see Figs. 3B and 7-8), said segment having a set of physical dimensions, said physical dimensions comprising a height, a width, a shape and an inclination (see Figs) relative to the longitudinal axis of the burner tube, each one of said set of physical dimensions selected to provide a desired nozzle flame shape (desired result);
(iii) fabricating the nozzle tip comprising an inner plenum (864, Fig. 7), and 
(b) installing the nozzle tip at least partially in the burner tube (see Fig. 3B). 
wherein the step of fabricating the outer body comprises making the outer body surround the inner plenum (see Figs. 3 and 7); and fabricating an open end (upstream end), a closed end (downstream end) and the outer body external face on the closed end facing the downstream end of the burner tube (see Figs. 3 and 7); 

    PNG
    media_image2.png
    698
    594
    media_image2.png
    Greyscale

wherein the step of fabricating one or more segments comprises fabricating at least one segment having an internal conduit (376, Fig. 8) having an open proximal end (annotated) in fluid communication with the inner plenum; 
in operation, air (from 277) is adapted to pass from the inner plenum into the internal conduit; and 
the step of fabricating the closed end comprises fabricating an internal face (annotated) adjacent to the inner plenum, and a plurality of bore holes (annotated) extending between the internal face and the outer body external face in the closed end (see Figs. 3, 7 and 8).
In re Claim 3:  Boardman teaches the invention as claimed and as discussed for Claim 2, above.  Boardman further teaches wherein the step of fabricating one or more segments includes fabricating segments that are equally circumferentially spaced about the outer body (see Fig. 3B). 
In re Claim 6:  Boardman teaches the invention as claimed and as discussed for Claim 2, above.  Boardman further teaches wherein the step of fabricating one or more segments to provide a desired nozzle flame shape includes fabricating the one or more segments to provide, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip (402 and 405 being a mixture of fuel and air), and at least two toroidal recirculation zones generated on the nozzle tip by the segments to provide strong flame holding and flame propagation (desired result). 
In re Claim 8:  Boardman teaches the invention as claimed and as discussed for Claim 2, above.  Boardman further teaches wherein the step of fabricating one or more segments includes fabricating a distal end of at least one of the segments to fully extend to the internal wall of the burner tube (300). 
In re Claim 9:  Boardman teaches the invention as claimed and as discussed for Claims 2 and 8, above.  Boardman further teaches wherein the step of fabricating one or more segments includes fabricating a closed distal end of at least one segment of the one or more segments that fully extends to the internal wall of the burner tube with a purge groove. (since the segments allow passage of air 402 through between them and air 405 through above them, it is noted that purge groove or the air passage for 402/405 would perform equally well unless purge groove results in an unpredicted result not seen in the Prior Art. Absent persuasive evidence that the purge groove is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(4)(b)).
In re Claim 10:  Boardman teaches the invention as claimed and as discussed for Claim 2, above.  Boardman further teaches wherein the step of fabricating one or more segments includes fabricating a downstream face of at least one of the one or more segments as planar (see Fig. 3B). 
In re Claim 11:  Boardman teaches the invention as claimed and as discussed for Claim 2, above.  Boardman further teaches wherein the step of fabricating one or more segments includes fabricating at least one segment having an angle of the segment downstream face relative to the longitudinal axis of the burner tube in the range of 105 to 165 degrees (see Fig. 3B). 
Claims 2, 3, 6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandai et al (US 2002/0014078).
In re Claim 2:  Mandai teaches a method of optimizing a premix fuel nozzle (Fig. 9) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), the premix fuel nozzle comprising a burner tube (14A) having an internal wall (annotated), an open internal volume having a length extending between an upstream end and a downstream end of the burner tube (see Fig. 9), a longitudinal axis (annotated), and a cross-sectional area perpendicular to the longitudinal axis (see Fig. 9), the method comprising the steps of: 

    PNG
    media_image3.png
    317
    541
    media_image3.png
    Greyscale

(a) fabricating a nozzle tip (annotated), comprising the steps of 
(i) fabricating an outer body having an outer body external face (annotated) facing the downstream end (see Fig. 9) of the burner tube, said outer body external face having a smaller cross-sectional area than the cross-sectional area of the burner tube (see Fig. 9); and 
(ii) fabricating one or more segments (20/33) radiating radially outwardly toward the internal wall of the burner tube from said outer body (see Fig. 9), said segment having a set of physical dimensions, said physical dimensions comprising a height, a width, a shape and an inclination relative to the longitudinal axis of the burner tube, each one of said set of physical dimensions selected to provide a desired nozzle flame shape (desired result); 
(iii) fabricating the nozzle tip comprising an inner plenum (for discharging fuel through 31 and 41), and 
(b) installing the nozzle tip at least partially in the burner tube (see Fig. 9);
wherein the step of fabricating the outer body comprises making the outer body surround the inner plenum (see figure above); and fabricating an open end (upstream end), a closed end (downstream end) and the outer body external face on the closed end facing the downstream end of the burner tube (see figure above); 
wherein the step of fabricating one or more segments comprises fabricating at least one segment having an internal conduit (for fuel to exit from 31) having an open proximal end in fluid communication with the inner plenum; 
in operation, air (it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), MPEP 2114) is adapted to pass from the inner plenum into the internal conduit; and 
the step of fabricating the closed end comprises fabricating an internal face adjacent to the inner plenum, and a plurality of bore holes (41) extending between the internal face and the outer body external face in the closed end (see figure above).

In re Claim 3:  Mandai teaches the invention as claimed and as discussed for Claim 2, above.  Mandai further teaches wherein the step of fabricating one or more segments includes fabricating segments that are equally circumferentially spaced about the outer body ([0061 and 0068], see Fig. 7B).
In re Claim 6:  Mandai teaches the invention as claimed and as discussed for Claim 2, above.  Mandai further teaches wherein the step of fabricating one or more segments to provide a desired nozzle flame shape includes fabricating the one or more segments to provide, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip (see Fig. 9), and at least two toroidal recirculation zones generated on the nozzle tip by the segments to provide strong flame holding and flame propagation (desired result). 
In re Claim 8:  Mandai teaches the invention as claimed and as discussed for Claim 2, above.  Mandai further teaches wherein the step of fabricating one or more segments includes fabricating a distal end of at least one of the segments to fully extend to the internal wall of the burner tube (wherein the distal end of at least one of the segments fully extends to the internal wall of the burner tube (the radially outer most portion of the segment 33 extends radially beyond the internal wall). 
In re Claim 10:  Mandai teaches the invention as claimed and as discussed for Claim 2, above.  Mandai further teaches wherein the step of fabricating one or more segments includes fabricating a downstream face of at least one of the one or more segments as planar (see Fig. 9). 
In re Claim 11:  Mandai teaches the invention as claimed and as discussed for Claim 2, above.  Mandai further teaches wherein the step of fabricating one or more segments includes fabricating at least one segment having an angle of the segment downstream face relative to the longitudinal axis of the burner tube in the range of 105 to 165 degrees (see Fig. 9). 
Claims 2, 3, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bland et al (US 2006/0156734).
In re Claim 2:  Bland teaches a method of optimizing a premix fuel nozzle (Figs. 2 and 6) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), the premix fuel nozzle comprising a burner tube (39) having an internal wall, an open internal volume having a length extending between an upstream end and a downstream end of the burner tube, a longitudinal axis, and a cross-sectional area perpendicular to the longitudinal axis (Figs. 2 and 6), the method comprising the steps of: 
(a) fabricating a nozzle tip (downstream of 56), comprising the steps of 
(i) fabricating an outer body having an outer body external face (downstream end of 56) facing the downstream end of the burner tube, said outer body external face having a 

    PNG
    media_image4.png
    444
    568
    media_image4.png
    Greyscale

smaller cross-sectional area than the cross-sectional area of the burner tube (Figs. 2 and 6); and 
(ii) fabricating one or more segments (1 and 2 annotated) radiating radially outwardly toward the internal wall of the burner tube from said outer body, said segment having a set of physical dimensions, said physical dimensions comprising a height, a width, a shape and an inclination (90º) relative to the longitudinal axis of the burner tube (Figs. 2 and 6), each one of said set of physical dimensions selected to provide a desired nozzle flame shape (desired result); and 
(iii) fabricating the nozzle tip comprising an inner plenum (for fuel 37), and 
(b) installing the nozzle tip at least partially in the burner tube (Figs. 2 and 6).

wherein the step of fabricating the outer body comprises making the outer body surround the inner plenum (see figure above); and fabricating an open end (upstream end), a closed end (downstream end) and the outer body external face on the closed end facing the downstream end of the burner tube (see figure above); 
wherein the step of fabricating one or more segments comprises fabricating at least one segment having an internal conduit (for fuel to exit from 68) having an open proximal end in fluid communication with the inner plenum; 
in operation, air (it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), MPEP 2114) is adapted to pass from the inner plenum into the internal conduit; and 
the step of fabricating the closed end comprises fabricating an internal face adjacent to the inner plenum, and a plurality of bore holes (for 43) extending between the internal face and the outer body external face in the closed end (see figure above).
In re Claim 3:  Bland teaches the invention as claimed and as discussed for Claim 2, above.  Bland further teaches wherein the step of fabricating one or more segments includes fabricating segments that are equally circumferentially spaced about the outer body (see Fig. 6). 
In re Claim 4:  Bland teaches the invention as claimed and as discussed for Claim 2, above.  Bland further teaches wherein the step of fabricating one or more segments includes fabricating segments nonsymmetrically about the outer body (see Fig. 2 having two different types of segments). 
In re Claim 6:  Bland teaches the invention as claimed and as discussed for Claim 2, above.  Bland further teaches wherein the step of fabricating one or more segments to provide a desired nozzle flame shape includes fabricating the one or more segments to provide, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip (see Figs. 2 and 6), and at least two toroidal recirculation zones generated on the nozzle tip by the segments to provide strong flame holding and flame propagation (desired result). 
In re Claim 8:  Bland teaches the invention as claimed and as discussed for Claim 2, above.  Bland further teaches wherein the step of fabricating one or more segments includes fabricating a distal end of at least one of the segments to fully extend to the internal wall of the burner tube (see Figs. 3 and 4). 
Response to Arguments
Applicant's arguments with respect to claim 2 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741